Citation Nr: 1454408	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression and anxiety, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to the service-connected diabetes mellitus, type II and/or PTSD.

4.  Entitlement to an initial increased rating for PTSD in excess of 10 percent prior to February 3, 2012, and in excess of 30 percent thereafter.

5.  Entitlement to an initial compensable evaluation for cortical cataracts.

6.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated at 20 percent.

7.  Entitlement to service connection for a bilateral hand disability (claimed as essential tremors), to include as secondary to the service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David L. Wight


INTRODUCTION

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011, December 2011, June 2012, May 2013, and May 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that although the issues of entitlement to increased ratings for cortical cataracts and diabetes mellitus type II, entitlement to service connection for a bilateral hand disability (claimed as essential tremors) and GERD, and entitlement to TDIU have not yet been certified to the Board, the Veteran has perfected appeals for these issues, and in a June 2014 submission, he indicated his desire to have his case forwarded to the Board for review.  Therefore, the Board will accept appellate jurisdiction over these issues.

With regard to the Veteran's claim for entitlement to an increased rating for his service-connected diabetes mellitus, type II, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than five years before being raised by the Board in the first instance, including almost two years after a Board hearing was held on the claim. 

In the case at hand, the Board notes that the issue of entitlement to an increased rating for diabetes mellitus, type II, was adjudicated in a March 2014 Statement of the Case (SOC); however, the Veteran limited his March 2014 VA Form 9 Appeal and did not include this issue as one of the issues he wished to appeal.  Despite the limitation on the Veteran's VA Form 9 Appeal, in a subsequent June 2014 Supplemental Statement of the Case (SSOC), the RO again adjudicated the issue of entitlement to an increased rating for diabetes mellitus, type II.  The Veteran submitted a statement in June 2014 indicating that he wished to forward his appeal to the Board for entitlement to an increased rating for diabetes mellitus, type II, among the other issues listed on the VA Form 9 Appeal.  The Board has therefore waived the 60-day timeliness requirements on the issue of entitlement to an increased rating for diabetes mellitus, type II, and allowed the Veteran's June 2014 submission to serve as the substantive appeal on this issue.

For the issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and hypertension, and entitlement to an initial increased rating for PTSD, the Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  For the issues of entitlement to increased ratings for cortical cataracts and diabetes mellitus type II, entitlement to service connection for a bilateral hand disability (claimed as essential tremors), and entitlement to TDIU, on his March 2014 VA Form 9 Appeal, the Veteran indicated that he did not want a hearing.

The Board notes that the Veteran requested a change in representation in September 2013, more than 90 days after certification of the appeal to the Board.  The Board has found that the new representative's facilitation of representation of the subsequent issues that the Board has accepted appellate jurisdiction over is good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2014). 

Additionally, new evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  However, as this evidence is either not relevant to the claims being decided or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.
Furthermore, as the Board is remanding the claims that this evidence pertains to, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.

The Virtual VA paperless claims processing system contains the transcript from the April 2013 Travel Board hearing, VA treatment records, and a VA examination dated in April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a submission from the Veteran dated in June 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the issue decided herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety, to include as secondary to the Veteran's service-connected disabilities, the Board notes that additional VA treatment records pertaining to this claim have been added following the issuance of the November 2012 SSOC.  In particular, in treatment records dated in December 2013, January 2014, and May 2014, diagnoses of major depressive disorder and depression are shown.  As there is now a current diagnosis of a mental health condition other than PTSD, under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether any current acquired psychiatric disorder is related to the Veteran's active duty service or to any of his service-connected disabilities.

As to the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus, type II, the Veteran was afforded VA examinations in November 2011 and May 2012.  The November 2011 VA examiner found that the Veteran's erectile dysfunction "did not appear to be" due to or a result of his diabetes.  The examiner explained that the Veteran was diagnosed with diabetes mellitus in 2011; however, he had erectile dysfunction for the past six to seven years.  The examiner noted that as to whether the Veteran's diabetes mellitus was making the Veteran's erectile dysfunction worse remained unknown, as there was no testing or method to determine whether diabetes, at such an early stage, was permanently worsening any ability to obtain or maintain an erection.  Likewise, the May 2012 VA examiner found that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of or aggravated beyond natural progression by his diabetes mellitus.  The examiner explained that the Veteran reported erectile dysfunction for the past two to three years.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 2011.  The examiner further noted that the Veteran reported an extremely significant history of smoking, a known cause of microvascular disease, and thus a highly likely cause of sexual dysfunction.  He also noted that the Veteran's hypertension medication was also known to cause some degree of sexual dysfunction.

The Board is concerned with the examiners' rationales for whether the Veteran's diabetes mellitus was aggravating his erectile dysfunction.  While the November 2011 examiner indicated that there was no testing to determine whether diabetes, at such an early stage, was permanently worsening the Veteran's erectile dysfunction, the May 2012 examiner simply did not provide a rationale for his opinion regarding aggravation.  Moreover, the VA examiners did not take into consideration the Veteran's assertions that his erectile dysfunction is worse now that it was six to seven years ago, and that as his diabetes mellitus became more obvious, so did his erectile dysfunction.  In light of the foregoing, the Board finds that the claims file must be returned to the May 2012 VA examiner in order to obtain an adequate opinion regarding direct and secondary service connection regarding the Veteran's erectile dysfunction with a detailed rationale to support the conclusions reached, to include consideration of any contrary evidence, and any specific facts, evidence, and medical principles relied upon.  

As to the Veteran's claims for entitlement to increased ratings for PTSD and diabetes mellitus type II, the Board notes that additional, relevant VA treatment records pertaining to these claims have been added that were not considered in the last SSOCs.  In particular, in regard to the Veteran's diabetes mellitus type II, in a treatment record dated in July 2014, it was noted that the Veteran's A1C was elevated, and his metformin was increased to 1000 mg twice daily.  In light of new evidence indicating that these disabilities may have worsened, under the duty to assist, new VA examinations are necessary to clarify the current severity of the Veteran's PTSD and diabetes mellitus type II.

As to the Veteran's claim for service connection for hypertension.  The Veteran has alleged that, among other things, his hypertension is aggravated by his PTSD and diabetes mellitus.  In support of his claim, he has recently submitted medical literature.  As the Veteran has alleged worsening in his diabetes, the Board is of the opinion that a new examination is warranted to ascertain if the Veteran's hypertension is now aggravated by his diabetes or any other service connected disability.  Similarly, on remand, the examiner should consider this additional evidence.  To the extent that the Veteran has submitted literature to support his claim for service connection for hypertension as related to PTSD, on Remand, the VA examiner examining the Veteran for his claim for service connection for an acquired psychiatric disorder, should be asked to review the literature to ascertain whether the Veteran's PTSD causes or aggravates his hypertension.  

As to the Veteran's claim for a compensable evaluation for his cataracts, the Board observes that examinations of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type of its equivalent.  38 C.F.R. § 4.76(a).  Further, central vision acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connection, visual acuity is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b)(1).  Neither the November 2011 nor May 2013 VA eye examination indicate whether the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye.  On remand, the case should be returned to the May 2013 examiner to ascertain whether the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye.

As to the Veteran's claim for entitlement to service connection for a bilateral hand disability (claimed as essential tremors) to include as secondary to the service-connected diabetes mellitus type II, a November 2013 VA treatment record revealed a diagnosis of bilateral carpal tunnel syndrome with super imposed peripheral neuropathy.  The physician noted that this could be associated with the Veteran's diabetes mellitus type II, among other things.  In light of a diagnosis of a bilateral hand condition that may be associated with the Veteran's diabetes mellitus type II, under the duty to assist, a VA examination with a nexus opinion is necessary to determine the etiology of any current bilateral hand disability, to include whether it is related to the Veteran's service-connected diabetes mellitus type II.

As to the Veteran's claim for entitlement to service connection for GERD, to include as secondary to the service-connected PTSD, the Board observes that in April 2014, the Veteran was afforded a VA examination with etiology opinion.  The examiner found no demonstrable medical evidence linking PTSD to acid reflux disease.  However, in June 2014, the Veteran submitted several articles providing support for a relationship between PTSD and GERD.  In light of the foregoing, an addendum opinion must be obtained which addresses the medical treatise evidence submitted by the Veteran.

As to the issue of entitlement to a TDIU, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for PTSD and diabetes mellitus type II, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Moreover, the Board notes that the Veteran is currently assigned a 30 percent evaluation for PTSD; a 20 percent evaluation for diabetes mellitus type II; a 10 percent evaluation for tinnitus; 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities; and a noncompensable evaluation for bilateral hearing loss.  When the percentage requirements are not met, as in this case, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Board observes that although the RO obtained some opinions as to the functional impairment of some of the Veteran's service-connected disabilities, no examiner has offered an opinion as to whether the Veteran was precluded by reason of his service-connected disabilities, in the aggregate, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Instead, the examiners instead only discussed and proffered opinions on the impact of each disability singularly, without detailed rationales.  The examiners also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  

Therefore, VA should obtain a medical opinion on whether the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to the combined effect of all his service-connected disabilities.  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, to include depression and anxiety, to ascertain the current severity of the Veteran's PTSD, and to determine whether the Veteran's PTSD aggravates his hypertension.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationales as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder other than PTSD that is currently manifested, or that has been manifested at any time during the appeal period.  The examiner should reconcile his/her findings with any diagnoses currently of record, to include major depressive disorder.

b) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active duty service.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either caused or aggravated by any of his service-connected disabilities, to include diabetes mellitus Type II, cortical cataracts, tinnitus, bilateral hearing loss, and peripheral neuropathy of the bilateral lower extremities.

d)  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.


e)  The examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that his PTSD either caused or aggravates his hypertension.  In rendering this opinion, the examination should discuss the medical literal submitted by the Veteran and it application, if any, to the Veteran's case.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development in step 1 has been completed to the extent possible, the May 2012 VA medical opinion concerning erectile dysfunction should be returned to the examiner for an addendum that answers the following:

Whether the Veteran's erectile dysfunction is at least as likely as not (50 percent probability or greater) proximately due to or aggravated (permanently worsened) by the service-connected diabetes mellitus type II.

The claims folder and a copy of this remand should be reviewed by the examiner.  The examiner should discuss the Veteran's contentions that his erectile dysfunction is worse now that it was when it was first diagnosed six to seven years ago, and that as his diabetes mellitus became more obvious, so did his erectile dysfunction.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the development in step 1 has been completed, schedule the Veteran for VA examination to determine the nature and severity of his service-connected diabetes mellitus type II.  The entire claims file and a copy of this remand should be made available to and be reviewed by the examiner.  

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected diabetes mellitus type II.  

The examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service connected diabetes mellitus either caused or aggravated his hypertension.  In rendering this opinion, the examination should discuss the medical literal submitted by the Veteran and it application, if any, to the Veteran's case. 

The examination reports must include complete rationales for all opinions and conclusions reached.

5.  After the development in step 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hand disability.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner in conjunction with this examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationales as to the following inquiries:

a) The examiner should identify whether the Veteran has a current bilateral hand disability.  

b) If the Veteran has a current bilateral hand disability, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active duty service.

c) If the Veteran has a current bilateral hand disability, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either caused or aggravated by any his service-connected diabetes mellitus type II.  

      The examiner should note and discuss the November 
      2013 VA treatment record, in which a physician 
      diagnosed the Veteran with bilateral carpal tunnel 
      syndrome with super imposed peripheral neuropathy, 
      and indicated that this could be associated with the 
      Veteran's diabetes mellitus type II, among other 
      things.  
      
      The complete rationale for all opinions should be set 
      forth.
      
6.  After the development in step 1 has been completed, return the claims file to the April 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's GERD.  If the April 2014 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder 
	(including a copy of this remand) should be reviewed 
	by the examiner.  If, and only if, determined necessary
    by the VA examiner, the Veteran should be scheduled 
   for another VA examination. 
   
   The examiner should specifically state:

   a)  Whether it is at least as likely as not (50 
percent probability or greater) that the Veteran's GERD is etiologically related to his active duty service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused by, or is aggravated by, the Veteran's service-connected PTSD, or any other service-connected disability.  If any disability aggravates (i.e., permanently worsens) the GERD, the examiner should identify the percentage of disability which is attributable to the aggravation.
		
		The examiner should specifically comment on the 
		articles submitted by the Veteran in June 2014, which 
		described the health consequences of PTSD and 
		linked PTSD and gastrointestinal problems.

		A complete rationale must be provided for all opinions 
		expressed and all contradictory evidence must be 
		addressed.  If the requested opinions cannot be made 
		without resort to speculation, the examiner must state 
		this and specifically explain why an opinion cannot be 
		provided without resort to speculation.




7.  After the development in step 1 has been completed to the extent possible, the May 2013 VA eye examination should be returned to the examiner (or if the examiner is unavailable, another examiner with appropriate expertise) for an addendum that answers the following:

Does the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye?

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

8.  Thereafter, provide the claims file to an appropriate 
	medical professional who is qualified to offer a single
    opinion regarding whether the Veteran is 
   unemployable.  The examiner should review the 
   claims file and then offer an opinion as to whether the 
   Veteran's service-connected disabilities,
    singularly or jointly, at least as likely as not (a 50 
   percent or greater probability) render him unable to 
   secure or follow a substantially gainful occupation, 
   taking into consideration his level of education, 
   special training, and previous work experience, but 
   not his age or any impairment caused by nonservice-
   connected disabilities.
   
      If the Veteran's service-connected disabilities do not 
      cumulatively render him unemployable, the examiner 
      should suggest the type or types of employment in 
      which the Veteran would be capable of engaging in 
      with his current service-connected disabilities, given 
      his current skill set and educational background.
      
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records regarding the impact of the 
      Veteran's service-connected disabilities on his ability 
      to work.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.
      
9.  After the development has been completed, adjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a 
      supplemental statement of the case and return the case 
      to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



